RADER, Circuit Judge,
concurring.
The Board decided that Mr. Shoaf voluntarily resigned. The sole issue before this appellate court is whether substantial evidence supports that decision. This court vacates the Board’s decision because it did not purport to consider events more than a year and a half before Mr. Shoaf resigned. Because Mr. Shoafs employment from April 1990 through September 1993 in a different position under a different supervisor presents the remote possibility that the Department engaged in a surreptitious conspiracy to force his retirement, I join my colleagues in vacating and remanding. The issue on remand remains, however, whether, considering all circumstances, the Department deliberately idled and forced the retirement of Mr. Shoaf.